Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/16/2022 has been entered.

Response to Arguments
Applicant’s arguments, see arguments, filed 09/16/2021, with respect to the rejection of claims 2, 5-8, and 11-15 have been fully considered and are persuasive.  The rejection of claims 2, 5-8, and 11-15 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 2, 5-8, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2, the prior art fails to teach or suggest, alone or in combination:
An electronic device comprising: a first board; a second board facing the first board; a sealing portion being in contact with the first board and the second board and surrounding edges of the first board and the second board, the sealing portion comprising an elastomer; a display portion between the first board and the second board, the display portion having flexibility; and a power storage device between the first board and the second board, the power storage device having flexibility, wherein the display portion comprises a first surface facing the power storage device, and wherein a space surrounded by the first board, the second board and the sealing portion includes a vacant space and a gel substance between the display portion and the power storage device.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a space surrounded by the first board, the second board and the sealing portion includes a vacant space and a gel substance between the display portion and the power storage device” in combination with the other claim limitations. 

Regarding independent claim 8, the prior art fails to teach or suggest, alone or in combination:
An electronic device comprising: a first board; a second board facing the first board; a sealing portion being in contact with the first board and the second board and surrounding edges of the first board and the second board, the sealing portion comprising an elastomer; a display portion between the first board and the second board, the display portion having flexibility; a power storage device between the first board and the second board, the power storage device having flexibility; and an adhesive layer, wherein a space surrounded by the first board, the second board and the sealing portion includes a vacant space and a gel substance between the display portion and the power storage device, wherein the display portion is provided on the first board with the adhesive layer provided therebetween, and wherein the power storage device is in contact with the second board.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a space surrounded by the first board, the second board and the sealing portion includes a vacant space and a gel substance between the display portion and the power storage device” in combination with the other claim limitations. 

Cited Prior Art
Franklin et al (US 2013/0083496) teaches relevant art in Fig. 3.
Huitema et al (US 2016/0037625) teaches relevant art in Figs. 1-2.
OTSUKA et al (US 2015/0185766) teaches relevant art in Fig. 3. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848